ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23, Section 11.1(a)(2), files a Motion for Suspension upon Notice of Guilty Finding, requesting that the respondent, Robert Seott Partenheimer, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action due to his being found guilty of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: on December 21, 2001, the respondent was found guilty of one count of Possession of Marijuana, a crime punishable as a felony, in the Gibson Cireuit Court. Accordingly, we find that the Commission's request for suspension of the respondent from the practice of law in this state upon notice of guilty finding should be granted; provided, however, that in consideration of the ultimate sanetion that would be appropriate for a violation as the one charged in this case, we find further that the pendente lite suspension should expire in ninety (90) days.
IT IS, THEREFORE, ORDERED that the respondent, Robert S. Partenheimer, is hereby suspended pendente lite from the practice of law in this state, effective immediately. This suspension shall expire in ninety (90) days, absent demonstration before expiration that it should continue be-youd 90 days.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis. Disc. R. 28(8)(d).
All Justices concur.